Exhibit 10.1
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
October 31, 2008 (the “Effective Date”), by and between General Nutrition
Centers, Inc., a Delaware corporation (the “Company”) which is an indirect
wholly owned subsidiary of GNC Acquisition Holdings Inc., a Delaware corporation
(“GNC”), and Michael M. Nuzzo (the “Executive”).
          WHEREAS, the Company desires to employ the Executive on the terms and
subject to the conditions set forth herein and the Executive has agreed to be so
employed.
          NOW, THEREFORE, in consideration of the mutual representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
          1. Employment of Executive; Duties.
               1.1 Title. During the Employment Period (as defined in Section 2
hereof), the Executive shall serve as Executive Vice President and Chief
Financial Officer of the Company and of GNC. The Executive shall have the normal
duties, responsibilities and authority commensurate with such positions.
               1.2 Duties. During the Employment Period, the Executive shall do
and perform all services and acts necessary or advisable to fulfill the duties
and responsibilities of the Executive’s positions and shall render such services
on the terms set forth herein. In addition, the Executive shall have such other
executive and managerial powers and duties as may reasonably be assigned to the
Executive, commensurate with the Executive serving as an Executive Vice
President. The Company may adjust the duties and responsibilities of the
Executive as an Executive Vice President, notwithstanding the specific title set
forth in Section 1.1 hereof, based upon the Company’s needs from time to time.
Except for sick leave, reasonable vacations and excused leaves of absence, the
Executive shall, throughout the Employment Period, devote substantially all the
Executive’s working time, attention, knowledge and skills faithfully, and to the
best of the Executive’s ability, to the duties and responsibilities of the
Executive’s positions in furtherance of the business affairs and activities of
the Company and its subsidiaries and Affiliates (as defined in Section 5.4(a)
hereof) and, except where the Company provides its written consent otherwise,
shall maintain the Executive’s principal residence within 75 miles of the
principal office of the Company as of the Effective Date. Notwithstanding the
foregoing, the Executive is permitted, to the extent such activities do not
substantially interfere with the performance of his duties and responsibilities
under this Agreement or create an adverse business conflict with any Company
Party, (as defined in Section 5.4(b)), to (a) manage his personal, financial and
legal affairs, (b) serve on civic or charitable boards or committees; and
(c) deliver lectures of fulfill speaking engagements. The Executive shall at all
times be subject to, comply with, observe and carry out (a) the Company’s rules,
regulations, policies and codes of ethics and/or conduct applicable to its
employees generally and in effect from time to time and (b) such rules,
regulations, policies, codes of ethics and/or conduct, directions and
restrictions as the Board of Directors of the Company (the “Board”) may from
time to time reasonably establish or approve for senior executive officers of
the Company.

 



--------------------------------------------------------------------------------



 



          2. Term of Employment.
               2.1 Employment Period. The employment of the Executive hereunder
shall continue until two years from the above date (the “Initial Employment
Period”), unless terminated earlier in accordance with the provisions of
Section 4 of this Agreement.
               2.2 Extension. Unless terminated earlier in accordance with the
provisions of Section 4 of this Agreement, the employment of the Executive
hereunder shall continue after the end of the Initial Employment Period for
additional one (1)-year periods (each an “Extension Period” and, together with
the Initial Employment Period, the “Employment Period”), unless the Company or
the Executive notifies the other in writing not less than thirty (30) days prior
to the end of the Initial Employment Period, or the end of the applicable
Extension Period, of its or the Executive’s election, in its or the Executive’s
sole discretion, not to extend the Employment Period.
          3. Compensation and General Benefits.
               3.1 Base Salary.
                    (a) During the Employment Period, the Company agrees to pay
to the Executive an annual base salary in an amount equal to $400,000 (such base
salary, as may be adjusted from time to time pursuant to Section 3.1(b), is
referred to herein as the “Base Salary”). The Executive’s Base Salary, less
amounts required to be withheld under applicable law, shall be payable in equal
installments in accordance with the Company’s normal payroll practices and
procedures in effect from time to time for the payment of salaries to officers
of the Company, but in no event less frequently than monthly.
                    (b) The Board or the Compensation Committee established by
the Board (the “Compensation Committee”) shall review the Executive’s
performance on an annual basis and, based on such review, may change the Base
Salary, as it, acting in its sole discretion, shall determine to be reasonable
and appropriate.
               3.2 Bonus. With respect to the 2008 calendar year and with
respect to each calendar year that commences during the Employment Period, the
Executive shall be eligible to receive from the Company an annual performance
bonus (the “Annual Bonus”) on a basis and in an amount to be determined by the
Board or the Compensation Committee in the exercise of its sole discretion for
the applicable year. For 2008, the Executive’s target Annual Bonus shall be
forty-five percent (45%) of the Base Salary with a maximum of one-hundred
percent (100%) of the Base Salary (prorated consistent with the Executive’s
first day of employment) if the Company exceeds the annual goals determined by
the Board or the Compensation Committee for 2008. Any Annual Bonus earned shall
be payable in full the year following the year the bonus is earned, but in no
event later than May 15 of such year. Except as otherwise expressly provided in
Section 4 hereof, any Annual Bonus (or portion thereof) payable under this
Section 3.2 shall not be payable unless the Executive is employed by the Company
on the last day of the period to which such Annual Bonus relates.

 



--------------------------------------------------------------------------------



 



               3.3 Expenses. During the Employment Period, in addition to any
amounts to which the Executive may be entitled pursuant to the other provisions
of this Section 3 or elsewhere herein, the Executive shall be entitled to
receive reimbursement from the Company for all reasonable and necessary expenses
incurred by the Executive in performing the Executive’s duties hereunder on
behalf of the Company, subject to, and consistent with, the Company’s policies
for expense payment and reimbursement, in effect from time to time.
               3.4 Fringe Benefits. During the Employment Period, in addition to
any amounts to which the Executive may be entitled pursuant to the other
provisions of this Section 3 or elsewhere herein, the Executive shall be
entitled to participate in, and to receive benefits under, (a) any benefit
plans, arrangements or policies made available by the Company to its employees
generally, subject to and on a basis consistent with the terms, conditions and
overall administration of each such plan, arrangement or policy and (b) without
limiting the foregoing, the benefits set forth on Exhibit B attached hereto.
               3.5 Stock Options.
                    (a) The Company shall recommend to the Compensation
Committee of GNC that the Executive be granted non-qualified options under the
GNC Acquisition Holdings Inc. 2007 Stock Incentive Plan (the “Plan”) to purchase
a total of 300,000 shares of Class A Common Stock, par value $0.001 per share,
of GNC (the “Common Stock”)with a per share exercise price equal to or greater
than (i) the fair market value of the Common Stock on the date of grant, as
determined by the GNC Compensation Committee, or other Committee under the Plan
(as defined therein), with respect to one-half of such grant and (ii) 150% of
such value with respect to one-half of such grant. The options shall have a term
of ten (10) years from the date of grant. The options shall become vested and
exercisable in equal installments of 20% on each anniversary of the date of
grant, subject to the Executive’s employment with the Company. Except as
otherwise provided herein, the options shall be subject to the terms and
conditions of the Plan and the form of option agreement applicable for other
senior executives of the Company approved by the Committee under the Plan.
                    (b) During the Employment Period and subject to the approval
of the Compensation Committee and the GNC Compensation Committee, or other
Committee under the Plan, the Executive shall be eligible to participate in and
be granted awards under the Plan.
          4. Termination.
               4.1 General. The employment of the Executive hereunder (and the
Employment Period) shall terminate as provided in Section 2 hereof, unless
earlier terminated in accordance with the provisions of this Section 4.
               4.2 Death or Disability of the Executive.
                    (a) The employment of the Executive hereunder (and the
Employment Period) shall terminate upon (i) the death of the Executive and
(ii) at the option of the Company, upon not less than fifteen (15) days’ prior
written notice to the Executive or the Executive’s personal representative or
guardian, if the Executive suffers a “Total Disability” (as defined in
Section 4.2(b) hereof). Upon termination for death or Total Disability, subject
to

 



--------------------------------------------------------------------------------



 



reduction by any benefits paid or payable to the Executive, the Executive’s
beneficiaries or estate under any Company-sponsored disability benefit plan
program or policy for the period following such date of termination, (A) the
Company shall pay to the Executive, guardian or personal representative, as the
case may be, the Executive’s current Base Salary for the remainder of the
Employment Period in effect immediately prior to the date of termination and
(B) subject further to the sole discretion of the Board or the Compensation
Committee, the Company may also pay to the Executive, guardian or personal
representative, as the case may be, a prorated share of the Annual Bonus
pursuant to Section 3.2 hereof (based on the period of actual employment) that
the Executive would have been entitled to had the Executive worked the full year
during which the termination occurred, provided that bonus targets are met for
the year of such termination. The Base Salary shall be paid in accordance with
the Company’s general payroll practices and procedures and any bonus shall be
paid the year following the year the bonus is earned but no later than May 15 of
such year, and in accordance with the Company’s general payroll practices and
procedures.
                    (b) Subject to the last sentence of this Section 4.2(b), for
purposes of this Agreement, “Total Disability” shall mean (i) if the Executive
is subject to a legal decree of incompetency (the date of such decree being
deemed the date on which such disability occurred), (ii) the written
determination by a physician selected by the Company that, because of a
medically determinable disease, injury or other physical or mental disability,
the Executive is unable substantially to perform, with or without reasonable
accommodation, the material duties of the Executive required hereby, and that
such disability has lasted for ninety (90) consecutive days or any one hundred
twenty (120) days during the immediately preceding twelve (12)-month period or
is, as of the date of determination, reasonably expected to last six (6) months
or longer after the date of determination, in each case based upon medically
available reliable information or (iii) Executive’s qualifying for benefits
under the Company’s long-term disability coverage, if any. In conjunction with
determining mental and/or physical disability for purposes of this Agreement,
the Executive hereby consents to (x) any examinations that the Board or the
Compensation Committee determines are relevant to a determination of whether the
Executive is mentally and/or physically disabled or are required by the Company
physician, (y) furnish such medical information as may be reasonably requested
and (z) waive any applicable physician patient privilege that may arise because
of such examination. Notwithstanding anything to the contrary in this
Section 4.2(b), Total Disability shall have the definition of “Disabled”
contained in Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), in any instance in which amounts are paid under this Agreement as a
result of Executive’s Total Disability and such amounts are treated as deferred
compensation under Section 409A of the Code.
                    (c) With respect to outstanding stock options and other
equity-based awards held by the Executive as of the date of termination pursuant
to this Section 4.2, (i) any such options that are not vested or exercisable as
of such date of termination shall immediately expire and any such equity-based
awards that are not vested as of such date of termination shall immediately be
forfeited and (ii) any such options that are vested and exercisable as of such
date of termination shall expire immediately following the expiration of the one
hundred eighty (180)-day period following such date of termination.
                    (d) With respect to any shares of Common Stock held by the
Executive that are vested as of the date of termination pursuant to this
Section 4.2 (or issued pursuant to the exercise of options following such date
of termination pursuant to Section 4.2(c) hereof), for

 



--------------------------------------------------------------------------------



 



the two hundred seventy (270)-day period following such date of termination, the
Company (or its designee) shall have the right to purchase from the Executive or
the Executive’s beneficiary, as applicable, and the Executive or the Executive’s
beneficiary hereby agrees to sell any or all such shares to the Company (or the
Company’s designee) for an amount equal to the product of (i) the per share
current fair market value of a share of Common Stock (as determined by the Board
in good faith) and (ii) the number of shares so purchased.
               4.3 Termination by the Company Without Cause or Resignation by
the Executive For Good Reason.
                    (a) The Company may terminate the Executive’s employment
without “Cause” (as defined in Section 4.3(g)), and thereby terminate the
Executive’s employment (and the Employment Period) under this Agreement at any
time with no requirement for notice to the Executive.
                    (b) The Executive may resign, and thereby terminate the
Executive’s employment (and the Employment Period), at any time for “Good
Reason” (as defined in Section 4.3(f) hereof), upon not less than sixty
(60) days’ prior written notice to the Company specifying in reasonable detail
the reason therefore; provided, however, that the Company shall have a
reasonable opportunity to cure any such Good Reason (to the extent possible)
within sixty (60) days after the Company’s receipt of such notice; and provided
further that, if the Company is not seeking to cure, the Company shall not be
obligated to allow the Executive to continue working during such period and may,
in its sole discretion, accelerate such termination of employment (and the
Employment Period) to any date during such period.
                         (i) Executive may not terminate employment under this
Agreement for Good Reason regarding any of the Company’s acts or omissions of
which Executive had actual notice for sixty (60) days or more prior to giving
notice of termination for Good Reason.
                         (ii) A determination of whether the Executive
legitimately has Good Reason for termination of the Executive’s employment under
this Agreement, and of whether the Company has effectively cured and thus
eliminated the grounds for such Good Reason, shall be made only by the Chief
Executive Officer of the Company (the “Chief Executive Officer”), within the
Chief Executive Officer’s sole judgment and discretion, acting in good faith
after having met with the Company’s Senior Vice President of Human Resources.
                    (c) In the event the Executive’s employment is terminated
pursuant to this Section 4.3, then, subject to Section 4.3(d) hereof, the
following provisions shall apply:
                         (i) The Company shall continue to pay the Executive the
Base Salary to which the Executive would have been entitled pursuant to
Section 3.1 hereof (at the Base Salary rate during the year of termination) had
the Executive remained in the employ of the Company until the expiration of the
Employment Period in effect immediately prior to the date of termination, with
all such amounts payable in accordance with the Company’s normal payroll
practices and procedures in

 



--------------------------------------------------------------------------------



 



the same manner and at the same time as though the Executive remained employed
by the Company; provided, however, that if the date of termination is during the
Initial Employment Period, the Company shall continue to pay the Executive such
Base Salary for the greater of (A) the period set forth above in this Section
4.3(c)(i) or (B) a twelve (12) month period following such date of termination.
Notwithstanding any other provision of this Agreement, the Company shall
continue to pay the Executive the Base Salary to which the Executive would have
been entitled pursuant to Section 3.1 hereof (at the Base Salary rate during the
year of termination) had the Executive remained in the employ of the Company for
a minimum of six (6) months following the date of termination.
                         (ii) If such termination occurs upon or within six
(6) months following a Change of Control (as defined in Exhibit A attached
hereto), the Company shall continue to pay the Executive the Base Salary to
which the Executive would have been entitled pursuant to Section 3.1 hereof (at
the Base Salary rate during the year of termination) for the greater of (A) the
period set forth in Section 4.3(c)(i) hereof or (B) a two (2)-year period
following such date of termination, with all such amounts payable in accordance
with the Company’s normal payroll practices and procedures in the same manner
and at the same time as though the Executive remained employed by the Company.
                         (iii) In the event the Executive’s employment is
terminated pursuant to this Section 4.3 without Cause, and if the Company has
previously effected reductions in the Executive’s Base Salary and the base
salary of all executives at the same level as the Executive, which reductions
were substantially similar, then the Base Salary rate for purposes of
Section 4.3(c)(i) or (ii) hereof shall be the Base Salary rate in effect
immediately prior to such reductions.
                         (iv) Subject to the sole discretion of the Board or the
Compensation Committee, the Company may pay to the Executive a prorated share of
the Annual Bonus pursuant to Section 3.2 hereof (based on the period of actual
employment) that the Executive would have been entitled to had the Executive
worked the full year during which the termination occurred, provided that bonus
targets are met for the year of such termination. The bonus shall be payable the
year following the year the bonus is earned, but in no event later than May 15
of such year, and in accordance with the Company’s general payroll practices and
procedures.
                         (v) If the Executive elects continuation coverage (with
respect to the Executive’s coverage and/or any eligible dependent coverage)
under the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA
Continuation Coverage”) with respect to the Company’s group health insurance
plan, the Executive shall be responsible for payment of the monthly cost of
COBRA Continuation Coverage. Unless prohibited by law, the Company shall
reimburse the Executive for any portion of the monthly cost of COBRA
Continuation Coverage that exceeds the amount of the monthly health insurance
premium (with respect to the Executive’s coverage and/or any eligible dependent
coverage) payable by the Executive immediately prior to the date of Executive’s
termination, such reimbursements to

 



--------------------------------------------------------------------------------



 



continue (A) through the expiration of the Employment Period in effect
immediately prior to the date of termination or (B) in the event that
Executive’s Base Salary is being paid pursuant to Section 4.3(c)(ii), for the
period set forth therein. The Company shall pay the reimbursements on a monthly
basis in accordance with the Company’s normal payroll practices and procedures.
                         (vi) With respect to outstanding options and other
equity-based awards held by the Executive as of the date of termination pursuant
to this Section 4.3, (A) any such options that are not vested or exercisable as
of such date of termination shall immediately expire and any such equity-based
awards that are not vested as of such date of termination shall immediately be
forfeited and (B) any such options that are vested and exercisable as of such
date of termination shall expire immediately following the expiration of the
ninety (90)-day period following such date of termination.
                         (vii) With respect to any shares of Common Stock held
by the Executive that are vested as of the date of termination pursuant to this
Section 4.3 (or issued pursuant to the exercise of options following such date
of termination pursuant to Section 4.3(c)(vi) hereof), for the one hundred
eighty (180)-day period following such date of termination, the Company (or its
designee) shall have the right to purchase from the Executive, and the Executive
hereby agrees to sell any or all such shares to the Company (or the Company’s
designee), for an amount equal to the product of (A) the per share current fair
market value of a share of Common Stock (as determined by the Board in good
faith) and (B) the number of shares so purchased.
                         (viii) Notwithstanding any other provision herein,
payments and reimbursements made to the Executive under Section 4.2(a) and
Section 4.3(c)(i)-(v) hereof shall commence 60 days from the date of
termination.
                    (d) As a condition precedent to the Executive’s right to
receive the benefits set forth in Section 4.3(c) hereof, the Executive agrees to
execute a release of the Company and its respective Affiliates, officers,
directors, stockholders, employees, agents, insurers, representatives and
successors from and against any and all claims that the Executive may have
against any such Person (as defined in Section 5.4(f) hereof) relating to the
Executive’s employment by the Company and the termination thereof, such release
to be in form and substance reasonably satisfactory to the Company.
                    (e) Anything in this Agreement to the contrary
notwithstanding, if it shall be determined that any payment, vesting,
distribution or transfer by the Company or any successor, or any Affiliate of
the foregoing or by any other Person or that any other event occurring with
respect to the Executive and the Company for the Executive’s benefit, whether
paid or payable or distributed or distributable under the terms of this
Agreement or otherwise (including under any employee benefit plan) (a “Payment”)
would be subject to or result in the imposition of the excise tax imposed by
Section 4999 of the Code (and any regulations or guidance promulgated or issued
thereunder, any successor provision, and any similar provision of state or local
income tax law) (collectively, the “Excise Tax”), then the amount of the Payment
shall be reduced to the highest amount that may be paid by the Company or other
entity without subjecting any such Payment to the Excise Tax (the “Payment
Reduction”).

 



--------------------------------------------------------------------------------



 



                         (i) Subject to the provisions of Section 4.3(e)(ii),
all determinations required to be made under this Section 4.3(e), including
whether and when a Payment is subject to Section 4999 and the assumptions to be
utilized in arriving at such determination and in determining an appropriate
Payment Reduction, shall be made by PricewaterhouseCoopers LLP, or any other
nationally recognized accounting firm that shall be the Company’s outside
auditors at the time of such determination (the “Accounting Firm”), which
Accounting Firm shall provide detailed supporting calculations to the Executive
and the Company within fifteen (15) business days of the receipt of notice from
the Company or the Executive that there will be a Payment that the Person giving
notice believes may be subject to the Excise Tax. All fees and expenses of the
Accounting Firm shall be borne by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive in
determining whether a Payment Reduction is required and the amount thereof
(subject to Sections 4.3(e)(ii) and (iii)), in the absence of material
mathematical or legal error.
                         (ii) As a result of uncertainty in the application of
Section 4999 that may exist at the time of the initial determination by the
Accounting Firm, it may be possible that in making the calculations required to
be made hereunder, the Accounting Firm shall determine that a Payment Reduction
need not be made that properly should be made (an “Overpayment”) or that a
Payment Reduction not properly needed to be made should be made (an
“Underpayment”). If, within seventy-five (75) days after the Accounting Firm’s
initial determination under Section 4.3(e)(i), the Accounting Firm shall
determine that an Overpayment was made, any such Overpayment shall be treated
for all purposes, to the extent practicable and subject to applicable law, as a
loan to the Executive with interest at the applicable Federal rate provided for
in Section 1274(d) of the Code and shall be repaid by the Executive to the
Company within thirty-five (35) days after the Executive receives notice of the
Accounting Firm’s determination; provided, however, that the amount to be repaid
by the Executive to the Company either as a loan or otherwise as a lump sum
payment (where a loan is not practicable or permitted by law) shall be reduced
to the extent that any portion of the Overpayment to be repaid will not be
offset by a corresponding reduction in tax by reason of such repayment of the
Overpayment. If the Accounting Firm shall determine that an Underpayment was
made, any such Underpayment shall be due and payable by the Company to the
Executive within thirty-five (35) days after the Company receives notice of the
Accounting Firm’s determination.
                         (iii) The Executive shall give written notice to the
Company of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Executive of an Excise Tax, such notice to be
provided within fifteen (15) days after the Executive shall have received
written notice of such claim. The Executive shall cooperate with the Company in
determining whether to contest or pay such claim and shall not pay such claim
without the written consent of the Company, which shall not be unreasonably
withheld, conditioned or delayed.

 



--------------------------------------------------------------------------------



 



                         (iv) This Section 4.3(e) shall remain in full force and
effect following the termination of the Executive’s employment for any reason
until the expiration of the statute of limitations on the assessment of taxes
applicable to the Executive for all periods in which the Executive may incur a
liability for taxes (including Excise Taxes), interest or penalties arising out
of the operation of this Agreement.
                    (f) For purposes of this Agreement, the Executive would be
entitled to terminate the Executive’s employment for “Good Reason” if without
the Executive’s prior written consent:
                         (i) the Company fails to comply with any material
obligation imposed by this Agreement;
                         (ii) the Company changes the Executive’s position from
that of an Executive Vice President; provided, however, that (A) a change in the
Executive’s duties or responsibilities without a change in the Executive’s
position as an Executive Vice President shall not constitute Good Reason and
(B) nothing herein shall prohibit the Company from changing the Executive’s
specific title as an Executive Vice President, notwithstanding the specific
title set forth in Section 1.1 hereof, based upon the Company’s needs from time
to time; or
                         (iii) the Company effects a reduction in the
Executive’s Base Salary, unless all executives at the same level as the
Executive receive a substantially similar reduction in base salary.
                    (g) For purposes of this Agreement, “Cause” means the
occurrence of any one or more of the following events, and the Company shall
have the sole discretion to determine the existence of Cause:
                         (i) a failure by the Executive to comply with any
obligation under this Agreement;
                         (ii) the Executive’s being indicted for (A) any felony
or (B) any misdemeanor that causes or is likely to cause harm or embarrassment
to the Company or any of its Affiliates, in the reasonable judgment of the
Board;
                         (iii) theft, embezzlement or fraud by the Executive in
connection with the performance of the Executive’s duties hereunder;
                         (iv) the Executive’s engaging in any activity that
gives rise to a material conflict with the Company or any of its Affiliates;
                         (v) the misappropriation by the Executive of any
material business opportunity of the Company or any of its Affiliates;

 



--------------------------------------------------------------------------------



 



                         (vi) any failure to comply with, observe or carry out
the Company’s rules, regulations, policies and codes of ethics and/or conduct
applicable to its employees generally and in effect from time to time, including
(without limitation) those regarding conflicts, potential conflicts of interest
or the appearance of a conflict of interest;
                         (vii) any failure to comply with, observe or carry out
the rules, regulations, policies, directions, codes of ethics and/or conduct and
restrictions established or approved by the Board from time to time for senior
executive officers of the Company, including (without limitation) those
regarding conflicts, potential conflicts of interest or the appearance of a
conflict of interest;
                         (viii) substance abuse or use of illegal drugs that, in
the reasonable judgment of the Board, (A) impairs the Executive’s performance of
the Executive’s duties hereunder or (B) causes or is likely to cause harm or
embarrassment to the Company or any of its Affiliates; and
                         (ix) engagement in conduct that Executive knows or
should know is injurious to the Company or any of its Affiliates.
               4.4 Termination For Cause, Voluntary Resignation Other Than For
Good Reason or Election Not to Extend the Employment Period.
                    (a) (i) The Company may, upon action of the Board, terminate
the employment of the Executive (and the Employment Period) at any time for
“Cause,” (ii) the Executive may voluntarily resign other than for Good Reason
and thereby terminate the Executive’s employment (and the Employment Period)
under this Agreement at any time upon not less than thirty (30)-days’ prior
written notice or (iii) either the Company or the Executive may elect not to
extend or further extend the Employment Period pursuant to Section 2.2 hereof.
                    (b) The following provisions shall apply upon termination by
the Company for Cause, by the Executive as the result of resignation for other
than for Good Reason, or by the Company or the Executive at the end of the
Employment Period as the result of an election not to extend or further extend
the Employment Period:
                         (i) The Executive shall be entitled to receive all
amounts of earned but unpaid Base Salary and benefits accrued through the date
of such termination. Except as provided below, all other rights of the Executive
(and all obligations of the Company) hereunder shall terminate as of the date of
such termination. The Base Salary and benefits accrued through the end of
termination shall be paid in accordance with the Company’s general payroll
practices and procedures and the terms and conditions of any applicable plan.
                         (ii) With respect to outstanding options and other
equity-based awards held by the Executive as of the date of termination pursuant
to this Section 4.4, (A) any such options that are not vested or exercisable as
of such date of termination shall immediately expire and any such equity-based
awards that are not vested as of such date of termination shall immediately be
forfeited and (B) any such

 



--------------------------------------------------------------------------------



 



options that are vested and exercisable as of such date of termination shall
expire immediately following the expiration of the ninety (90)-day period
following such date of termination.
                         (iii) With respect to any shares of Common Stock held
by the Executive that are vested as of the date of termination pursuant to this
Section 4.4 (or issued pursuant to the exercise of options following such date
of termination pursuant to Section 4.4(b)(ii) hereof), for the one hundred
eighty (180)-day period following such date of termination, the Company (or its
designee) shall have the right to purchase from the Executive and the Executive
hereby agrees to sell any or all such shares to the Company (or the Company’s
designee) for an amount equal to the product of (A) the per share current fair
market value of a share of Common Stock (as determined by the Board in good
faith) and (B) the number of shares so purchased.
               4.5 Resignation from Officer Positions. Upon the termination of
the Executive’s employment for any reason (unless otherwise agreed in writing by
the Company and the Executive), the Executive will be deemed to have resigned,
without any further action by the Executive, from any and all officer and/or
director positions that the Executive, immediately prior to such termination,
(a) held with the Company or any of its Affiliates and (b) held with any other
entities at the direction of, or as a result of the Executive’s affiliation
with, the Company or any of its Affiliates. If for any reason this Section 4.5
is deemed to be insufficient to effectuate such resignations, then Executive
will, upon the Company’s request, execute any documents or instruments that the
Company may deem necessary or desirable to effectuate such resignations. In
addition, the Executive hereby designates the Secretary or any Assistant
Secretary of the Company and of any Affiliate to execute any such documents or
instruments as the Executive’s attorney-in-fact to effectuate such resignations
if execution by the Secretary or any Assistant Secretary of the Company or
Affiliate is deemed by the Company or the Affiliate to be a more expedient means
to effectuate such resignation or resignations.
               4.6 Section 409A of the Code. Notwithstanding anything to the
contrary in this Agreement, the parties mutually desire to avoid adverse tax
consequences associated with the application of Section 409A of the Code to this
Agreement and agree to cooperate fully and take appropriate reasonable actions
to avoid any such consequences under Section 409A of the Code, including
delaying payments and reforming the form of the Agreement if such action would
reduce or eliminate taxes and/or interest payable as a result of Section 409A of
the Code. In this regard, notwithstanding anything to the contrary in this
Section 4, to the extent necessary to comply with Section 409A of the Code, any
payment required under this Section 4 shall be deferred for a period of six
(6) months, regardless of the circumstances giving rise to or the basis for such
payment.
          5. Confidentiality, Work Product and Non-Competition and
Non-Solicitation.
               5.1 Confidentiality.
                    (a) In connection with the Executive’s employment with the
Company, the Company promises to provide the Executive with access to
“Confidential Information” (as defined in Section 5.4(d) hereof) in support of
the Executive’s employment duties. The

 



--------------------------------------------------------------------------------



 



Executive recognizes that the Company’s business interests require a
confidential relationship between the Company and the Executive and the fullest
practical protection and confidential treatment of all Confidential Information.
At all times, both during and after the Employment Period, the Executive shall
not directly or indirectly: (i) appropriate, download, print, copy, remove, use,
disclose, divulge, communicate or otherwise “Misappropriate” (as defined in
Section 5.4(e) hereof) any Confidential Information, including, without
limitation, originals or copies of any Confidential Information, in any media or
format, except for the Company’s benefit within the course and scope of the
Executive’s employment or with the prior written consent of the Chief Executive
Officer; or (ii) take or encourage any action that would circumvent, interfere
with or otherwise diminish the value or benefit of the Confidential Information
to any of the Company Parties (as defined in Section 5.4(b) hereof).
                    (b) All Confidential Information, and all other information
and property affecting or relating to the business of the Company Parties within
the Executive’s possession, custody or control, regardless of form or format,
shall remain, at all times, the property of the respective Company Parties, the
appropriation, use and/or disclosure of which is governed and restricted by this
Agreement.
                    (c) The Executive acknowledges and agrees that:
                         (i) the Executive occupies a unique position within the
Company, and the Executive is and will be intimately involved in the development
and/or implementation of Confidential Information;
                         (ii) in the event the Executive breaches this
Section 5.1 with respect to any Confidential Information, such breach shall be
deemed to be a Misappropriation of such Confidential Information; and
                         (iii) any Misappropriation of Confidential Information
will result in immediate and irreparable harm to the Company.
                    (d) Upon receipt of any formal or informal request, by legal
process or otherwise, seeking the Executive’s direct or indirect disclosure or
production of any Confidential Information to any Person, the Executive shall
promptly and timely notify the Company and provide a description and, if
applicable, hand deliver a copy of such request to the Company. The Executive
irrevocably nominates and appoints the Company as the Executive’s true and
lawful attorney-in-fact to act in the Executive’s name, place and stead to
perform any act that the Executive might perform to defend and protect against
any disclosure of Confidential Information.
                    (e) At any time the Company may request, during or after the
Employment Period, the Executive shall deliver to the Company all originals and
copies of Confidential Information and all other information and property
affecting or relating to the business of the Company Parties within the
Executive’s possession, custody or control, regardless of form or format,
including, without limitation any Confidential Information produced by the
Executive. Both during and after the Employment Period, the Company shall have
the right of reasonable access to review, inspect, copy and/or confiscate any
Confidential Information within the Executive’s possession, custody or control.

 



--------------------------------------------------------------------------------



 



                    (f) Upon termination or expiration of this Agreement, the
Executive shall immediately return to the Company all Confidential Information,
and all other information and property affecting or relating to the business of
the Company Parties, within the Executive’s possession, custody or control,
regardless of form or format, without the necessity of a prior Company request.
                    (g) During the Employment Period, the Executive represents
and agrees that the Executive will not use or disclose any confidential or
proprietary information or trade secrets of others, including but not limited to
former employers, and that the Executive will not bring onto the premises of the
Company or access such confidential or proprietary information or trade secrets
of such others, unless consented to in writing by said others, and then only
with the prior written authorization of the Company.
               5.2 Work Product/Intellectual Property.
                    (a) Assignment. The Executive hereby assigns to the Company
all right, title and interest to all “Work Product” (as defined in
Section 5.4(h) hereof) that (i) relates to any of the Company Parties’ actual or
anticipated business, research and development or existing or future products or
services, or (ii) is conceived, reduced to practice, developed or made using any
equipment, supplies, facilities, assets, information or resources of any of the
Company Parties (including, without limitation, any intellectual property
rights).
                    (b) Disclosure. The Executive shall promptly disclose Work
Product to the Chief Executive Officer and perform all actions reasonably
requested by the Company (whether during or after the Employment Period) to
establish and confirm the ownership and proprietary interest of any of the
Company Parties in any Work Product (including, without limitation, the
execution of assignments, consents, powers of attorney, applications and other
instruments). The Executive shall not file any patent or copyright applications
related to any Work Product except with the written consent of the Chief
Executive Officer.
               5.3 Non-Competition and Non-Solicitation.
                    (a) In consideration of the Confidential Information being
provided to the Executive as stated in Section 5.1 hereof, and other good and
valuable new consideration as stated in this Agreement, including, without
limitation, employment and/or continued employment with the Company, and the
business relationships, Company goodwill, work experience, client, customer
and/or vendor relationships and other fruits of employment that the Executive
will have the opportunity to obtain, use and develop under this Agreement, the
Executive agrees to the restrictive covenants stated in this Section 5.3.
                    (b) During the Employment Period and until the end of the
Restricted Period (as defined in Section 5.4(g) hereof), the Executive agrees
that the Executive will not, directly or indirectly, on the Executive’s own
behalf or on the behalf of any other Person, within the United States of America
or in any other country or territory in which the businesses of the Company are
conducted:

 



--------------------------------------------------------------------------------



 



                         (i) engage in a Competing Business (as defined in
Section 5.4(c) hereof), including, without limitation, by owning, managing,
operating, controlling, being employed by, providing services as a consultant or
independent contractor to or participating in the ownership, management,
operation or control of any Competing Business;
                         (ii) induce or attempt to induce any customer, vendor,
supplier, licensor or other Person in a business relationship with any Company
Party, for or with which the Executive or employees working under the
Executive’s supervision had any direct or indirect responsibility or contact
during the Employment Period, (A) to do business with a Competing Business or
(B) to cease, restrict, terminate or otherwise reduce business with the Company
for the benefit of a Competing Business, regardless of whether the Executive
initiates contact; or
                         (iii) (A) solicit, recruit, persuade, influence or
induce, or attempt to solicit, recruit, persuade, influence or induce anyone
employed or otherwise retained by any of the Company Parties (including any
independent contractor or consultant), to cease or leave their employment or
contractual or consulting relationship with any Company Party, regardless of
whether the Executive initiates contact for such purposes or (B) hire, employ or
otherwise attempt to establish, for any Person, any employment, agency,
consulting, independent contractor or other business relationship with any
Person who is or was employed or otherwise retained by any of the Company
Parties (including any independent contractor or consultant).
                    (c) The parties hereto acknowledge and agree that,
notwithstanding anything in Section 5.3(b)(i) hereof, (i) the Executive may own
or hold, solely as passive investments, securities of Persons engaged in any
business that would otherwise be included in Section 5.3(b)(i), as long as with
respect to each such investment the securities held by the Executive do not
exceed five percent (5%) of the outstanding securities of such Person and such
securities are publicly traded and registered under Section 12 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and (ii) the Executive
may serve on the board of directors (or other comparable position) or as an
officer of any entity at the request of the Board; provided, however, that in
the case of investments otherwise permitted under clause (i) above, the
Executive shall not be permitted to, directly or indirectly, participate in, or
attempt to influence, the management, direction or policies of (other than
through the exercise of any voting rights held by the Executive in connection
with such securities), or lend the Executive’s name to, any such Person.
                    (d) The Executive acknowledges and agrees that, for purposes
of this Section 5.3, indirect acts by the Executive shall include, without
limitation, an act by the Executive’s spouse, ancestor, lineal descendant,
lineal descendant’s spouse, sibling or other member of the Executive’s immediate
family.
                    (e) The Executive acknowledges that (i) the restrictive
covenants contained in this Section 5.3 hereof are ancillary to and part of an
otherwise enforceable agreement, such being the agreements concerning
Confidential Information and other consideration as stated in this Agreement,
(ii) at the time that these restrictive covenants are made, the limitations as
to time, geographic scope and activity to be restrained, as described herein,
are reasonable and do not impose a greater restraint than necessary to protect
the good will and other legitimate business interests of the Company, including
without limitation, Confidential Information (including trade secrets), client,

 



--------------------------------------------------------------------------------



 



customer and/or vendor relationships, client and/or customer goodwill and
business productivity, (iii) in the event of termination of the Executive’s
employment, the Executive’s experiences and capabilities are such that the
Executive can obtain gainful employment without violating this Agreement and
without the Executive incurring undue hardship, (iv) based on the relevant
benefits and other new consideration provided for in this Agreement, including,
without limitation, the disclosure and use of Confidential Information, the
restrictive covenants of this Section 5.3, as applicable according to their
terms, shall remain in full force and effect even in the event of the
Executive’s involuntary termination from employment, with or without Cause and
(v) the Executive has carefully read this Agreement and has given careful
consideration to the restraints imposed upon the Executive by this Agreement and
consents to the terms of the restrictive covenants in this Section 5.3, with the
knowledge that this Agreement may be terminated at any time in accordance with
the provisions hereof.
               5.4 Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:
                    (a) An “Affiliate” of any specified Person means any other
Person, whether now or hereafter existing, directly or indirectly controlling or
controlled by, or under direct or indirect common control with, such specified
Person. For purposes hereof, “control” or any other form thereof, when used with
respect to any Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.
                    (b) “Company Parties” means the Company, and its direct and
indirect parents, subsidiaries and Affiliates, and their successors in interest.
                    (c) “Competing Business” means any business that competes
with any of the Company Parties, including, without limitation, any enterprise
that engages in, owns or operates businesses that market, sell, distribute,
manufacture or otherwise are involved in the nutritional supplements industry,
provided that a business will not be deemed to compete with any of the Company
Parties simply because in engaged generally in the retail industry.
                    (d) Confidential Information.
                         (i) Definition. “Confidential Information” means any
and all material, information, ideas, inventions, formulae, patterns,
compilations, programs, devices, methods, techniques, processes, know how, plans
(marketing, business, strategic, technical or otherwise), arrangements, pricing
and other data of or relating to any of the Company Parties (as well as their
customers and/or vendors) that is confidential, proprietary or trade secret
(A) by its nature, (B) based on how it is treated or designated by a Company
Party, (C) because the disclosure of which would have a material adverse effect
on the business or planned business of any of the Company Parties and/or (D) as
a matter of law.
                         (ii) Exclusions. Confidential Information does not
include material, data, and/or information (A) that any Company Party has
voluntarily placed

 



--------------------------------------------------------------------------------



 



in the public domain, (B) that has been lawfully and independently developed and
publicly disclosed by third parties, (C) that constitutes the general
non-specialized knowledge and skills gained by the Executive during the
Employment Period or (D) that otherwise enters the public domain through lawful
means; provided, however, that the unauthorized appropriation, use or disclosure
of Confidential Information by the Executive, directly or indirectly, shall not
affect the protection and relief afforded by this Agreement regarding such
information.
                         (iii) Inclusions. Confidential Information includes,
without limitation, the following information (including without limitation,
compilations or collections of information) relating or belonging to any Company
Party (as well as their clients, customers and/or vendors) and created,
prepared, accessed, used or reviewed by the Executive during or after the
Employment Period: (1) product and manufacturing information, such as
ingredients, combinations of ingredients and manufacturing processes; (2)
scientific and technical information, such as research and development, tests
and test results, formulae and formulations, studies and analysis; (3) financial
and cost information, such as operating and production costs, costs of goods
sold, costs of supplies and manufacturing materials, non-public financial
statements and reports, profit and loss information, margin information and
financial performance information; (4) customer related information, such as
customer related contracts, engagement and scope of work letters, proposals and
presentations, customer-related contacts, lists, identities and prospects,
practices, plans, histories, requirements and needs, price information and
formulae and information concerning client or customer products, services,
businesses or equipment specifications; (5) vendor and supplier related
information, such as the identities, practices, history or services of any
vendors or suppliers and vendor or supplier contacts; (6) sales, marketing and
price information, such as marketing and sales programs and related data, sales
and marketing strategies and plans, sales and marketing procedures and
processes, pricing methods, practices and techniques and pricing schedules and
lists; (7) database, software and other computer related information, such as
computer programs, data, compilations of information and records, software and
computer files, presentation software and computer-stored or backed-up
information including, but not limited to, e-mails, databases, word processed
documents, spreadsheets, notes, schedules, task lists, images and video; (8)
employee-related information, such as lists or directories identifying
employees, representatives and contractors, and information regarding the
competencies (knowledge, skill, experience), compensation and needs of
employees, representatives and contractors and training methods; and (9)
business- and operation-related information, such as operating methods,
procedures, techniques, practices and processes, information about acquisitions,
corporate or business opportunities, information about partners and potential
investors, strategies, projections and related documents, contracts and licenses
and business records, files, equipment, notebooks, documents, memoranda,
reports, notes, sample books, correspondence, lists and other written and
graphic business records.
                    (e) “Misappropriate”, or any form thereof, means:

 



--------------------------------------------------------------------------------



 



                         (i) the acquisition of any Confidential Information by
a Person who knows or has reason to know that the Confidential Information was
acquired by theft, bribery, misrepresentation, breach or inducement of a breach
of a duty to maintain secrecy or espionage through electronic or other means
(each, an “Improper Means”); or
                         (ii) the disclosure or use of any Confidential
Information without the express consent of the Company by a Person who (A) used
Improper Means to acquire knowledge of the Confidential Information, (B) at the
time of disclosure or use, knew or had reason to know that his or her knowledge
of the Confidential Information was (x) derived from or through a Person who had
utilized Improper Means to acquire it, (y) acquired under circumstances giving
rise to a duty to maintain its secrecy or limit its use or (z) derived from or
through a Person who owed a duty to the Company to maintain its secrecy or limit
its use or (C) before a material change of his or her position, knew or had
reason to know that it was Confidential Information and that knowledge of it had
been acquired by accident or mistake.
                    (f) “Person” means any individual, corporation, partnership,
limited liability company, joint venture, association, business trust,
joint-stock company, estate, trust, unincorporated organization, government or
other agency or political subdivision thereof or any other legal or commercial
entity.
                    (g) “Restricted Period” means the longer of (i) twelve
(12) months after the date of termination of employment (the Executive’s last
day of work for the Company) or (ii) the period during which the Executive is
receiving payments from the Company pursuant to Section 4 hereof.
                    (h) “Work Product” means all patents and patent
applications, all inventions, innovations, improvements, developments, methods,
designs, analyses, drawings, reports, creative works, discoveries, software,
computer programs, modifications, enhancements, know-how, formulations, concepts
and ideas, and all similar or related information (in each case whether or not
patentable), all copyrights and copyrightable works, all trade secrets,
confidential information, and all other intellectual property and intellectual
property rights that are conceived, reduced to practice, developed or made by
the Executive either alone or with others in the course of employment with the
Company (including employment prior to the date of this Agreement).
               5.5 Remedies. Because the Executive’s services are unique and
because the Executive has access to Confidential Information, the Executive
acknowledges and agrees that if the Executive breaches any of the provisions of
Section 5 hereof, the Company may suffer immediate and irreparable harm for
which monetary damages alone will not be a sufficient remedy. The restrictive
covenants stated in Section 5 hereof are without prejudice to the Company’s
rights and causes of action at law.
               5.6 Interpretation; Severability.
                    (a) The Executive has carefully considered the possible
effects on the Executive of the covenants not to compete, the confidentiality
provisions and the other

 



--------------------------------------------------------------------------------



 



obligations contained in this Agreement, and the Executive recognizes that the
Company has made every effort to limit the restrictions placed upon the
Executive to those that are reasonable and necessary to protect the Company’s
legitimate business interests.
                    (b) The Executive acknowledges and agrees that the
restrictive covenants set forth in this Agreement are reasonable and necessary
in order to protect the Company’s valid business interests. It is the intention
of the parties hereto that the covenants, provisions and agreements contained
herein shall be enforceable to the fullest extent allowed by law. If any
covenant, provision or agreement contained herein is found by a court having
jurisdiction to be unreasonable in duration, scope or character of restrictions,
or otherwise to be unenforceable, such covenant, provision or agreement shall
not be rendered unenforceable thereby, but rather the duration, scope or
character of restrictions of such covenant, provision or agreement shall be
deemed reduced or modified with retroactive effect to render such covenant,
provision or agreement reasonable or otherwise enforceable (as the case may be),
and such covenant, provision or agreement shall be enforced as modified. If the
court having jurisdiction will not review the covenant, provision or agreement,
the parties hereto shall mutually agree to a revision having an effect as close
as permitted by applicable law to the provision declared unenforceable. The
parties hereto agree that if a court having jurisdiction determines, despite the
express intent of the parties hereto, that any portion of the covenants,
provisions or agreements contained herein are not enforceable, the remaining
covenants, provisions and agreements herein shall be valid and enforceable.
Moreover, to the extent that any provision is declared unenforceable, the
Company shall have any and all rights under applicable statutes or common law to
enforce its rights with respect to any and all Confidential Information or
unfair competition by the Executive.
          6. Miscellaneous.
               6.1 Public Statements.
                    (a) Media Nondisclosure. The Executive agrees that during
the Employment Period or at any time thereafter, except as may be authorized in
writing by the Company, the Executive will not directly or indirectly disclose
or release to the Media any information concerning or relating to any aspect of
the Executive’s employment or termination from employment with the Company
and/or any aspect of any dispute that is the subject of this Agreement. For the
purposes of this Agreement, the term “Media” includes, without limitation, any
news organization, station, publication, show, website, web log (blog), bulletin
board, chat room and/or program (past, present and/or future), whether published
through the means of print, radio, television and/or the Internet or otherwise,
and any member, representative, agent and/or employee of the same.
                    (b) Non-Disparagement. The Executive agrees that during the
Employment Period or at any time thereafter, the Executive will not make any
statements, comments or communications in any form, oral, written or electronic
to any Media or any customer, client or supplier of the Company or any of its
Affiliates, which would constitute libel, slander or disparagement of the
Company or any of its Affiliates, including, without limitation, any such
statements, comments or communications that criticize, ridicule or are
derogatory to the Company or any of its Affiliates; provided, however, that the
terms of this Section 6.1(b) shall not apply to communications between the
Executive and, as applicable, the Executive’s attorneys or other persons with
whom communications would be subject to a claim of privilege existing under
common law, statute or rule of procedure. The Executive further agrees that the
Executive will not in any way solicit any such statements, comments or
communications from others.

 



--------------------------------------------------------------------------------



 



               6.2 ARBITRATION. SUBJECT TO THE RIGHTS UNDER SECTION 6.3 HEREOF
TO SEEK INJUNCTIVE OR OTHER EQUITABLE RELIEF, AND SUBJECT FURTHER TO THE RIGHT
OF THE COMPANY TO OPT OUT OF ARBITRATION AS STATED IN SECTION 6.2(b) HEREOF,
BINDING ARBITRATION SHALL BE THE EXCLUSIVE REMEDY FOR ANY AND ALL DISPUTES,
CLAIMS OR CONTROVERSIES, WHETHER STATUTORY, CONTRACTUAL OR OTHERWISE, BETWEEN
THE PARTIES HERETO ARISING UNDER OR RELATING TO THIS AGREEMENT OR THE
EXECUTIVE’S EMPLOYMENT BY OR TERMINATION FROM THE COMPANY (INCLUDING, BUT NOT
LIMITED TO, THE AMOUNT OF DAMAGES, OR THE CALCULATION OF ANY BONUS OR OTHER
AMOUNT OR BENEFIT DUE) (COLLECTIVELY, “DISPUTES”). THE PARTIES EACH WAIVE THE
RIGHT TO A JURY TRIAL AND WAIVE THE RIGHT TO ADJUDICATE THEIR DISPUTES UNDER
THIS AGREEMENT OUTSIDE THE ARBITRATION FORUM PROVIDED FOR IN THIS AGREEMENT,
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT.
                    (a) Mediation First. In the event either party provides a
notice of arbitration of any Dispute to the other party, the parties shall
promptly proceed to make a good-faith effort to settle the Dispute by agreement,
in a full-day, non-binding mediation with a mediator selected from a panel of
mediators of JAMS. The mediation will be governed by JAMS mediation procedures
in effect at the time of the mediation. The parties shall equally bear the costs
for mediation, including the mediator’s fees; provided, however, that the
parties shall each bear their own individual costs and attorneys’ fees for
mediation. If for any reason JAMS cannot serve as the mediation administrator,
the Company may select an alternative mediation administrator, such as the
American Arbitration Association (“AAA”), to serve under the terms of this
Agreement. The Executive may, but is not required to, be represented by counsel
in mediation. Any mediators proposed for the panel provided for in this
Section 6.2(a) must be available to serve in the Agreed Venue.
                    (b) Company Opt-Out.
                         (i) In the event that the parties fail to settle the
Dispute at the mediation required by Section 6.2(a) of this Agreement, the
Company shall have thirty (30) days after the conclusion of the full-day
mediation to opt out of arbitration. The Company may do so only by written
notice provided to the Executive and JAMS. Providing such notice within the time
requirements of this Agreement will render Section 6.2 of this Agreement and its
subparts (the “Arbitration Provision”) otherwise inapplicable and of no effect
as to all parties to this Agreement, but only with regard to the Dispute raised
in the notice of arbitration sent pursuant to Section 6.2(a) above.
                         (ii) It is the intention of the parties hereto that the
terms of the Arbitration Provision shall be enforceable to the fullest extent
allowed by law. However, if any terms of the Arbitration Provision (including,
without limitation, the terms of the Section 6.2(b)(i) Company Opt-Out) are
adjudicated to be invalid, illegal or unenforceable, then the parties hereby
stipulate and agree that (A) the adjudicating

 



--------------------------------------------------------------------------------



 



authority may and hereby is requested to modify the effect and/or interpret such
terms so that they become valid, legal and enforceable and are as like the
original terms as possible; (B) such terms will not affect any other terms of
the Arbitration Provision or this Agreement; (C) if for any reason the terms in
question cannot be modified or interpreted in accordance with this subsection,
then the Arbitration Provision will be reformed, construed and enforced as if
such terms never had been contained herein and/or have been severed herefrom;
(D) such invalidity, illegality or unenforceability will not take effect in any
other jurisdiction absent a separate adjudication to that effect; and (E) the
remainder of this Agreement shall continue in full force and effect.
                    (c) Procedure Generally. In the event that the parties fail
to settle at the mediation required by this Agreement, and the Company does not
exercise its right to opt out of arbitration as provided in Section 6.2(b)
above, the parties agree to submit the Dispute to a single arbitrator selected
from a panel of JAMS arbitrators. The arbitration will be governed by the JAMS
Comprehensive Arbitration Rules and Procedures in effect at the time the
arbitration is commenced, subject to the terms and modifications of this
Agreement. If for any reason JAMS cannot serve as the arbitration administrator
or cannot fulfill the panel requirements of the Arbitration Provision, the
Company may select an alternative arbitration administrator, such as AAA, to
serve under the terms of this Agreement.
                    (d) Arbitrator Selection. To select the arbitrator, the
parties shall make their respective strikes from a panel of former federal court
judges and magistrates, to the extent available from JAMS (the “First Panel”).
If the parties cannot agree upon an arbitrator from the First Panel or if such a
panel is not available from JAMS, then the parties will next make their
respective strikes from a panel of former Pennsylvania state court trial and
appellate judges, to the extent available from JAMS (the “Second Panel”). Any
arbitrators proposed for the First and Second Panels provided for in this
Section 6.2(d) must be available to serve in the Agreed Venue. If the parties
cannot agree upon an arbitrator from the Second Panel or if such a panel is not
available from JAMS, then the parties will next make their respective strikes
from the panel of all other JAMS arbitrators available to serve in the Agreed
Venue.
                    (e) VENUE. THE PARTIES STIPULATE AND AGREE THAT THE
EXCLUSIVE VENUE OF ANY SUCH ARBITRATION PROCEEDING (AND OF ANY OTHER PROCEEDING,
INCLUDING ANY COURT PROCEEDING, UNDER THIS AGREEMENT) SHALL BE ALLEGHENY COUNTY,
PENNSYLVANIA (THE “AGREED VENUE”).
                    (f) Authority and Decision. The arbitrator shall have the
authority to award the same damages and other relief that a court could award.
The arbitrator shall issue a reasoned award explaining the decision and any
damages awarded. The arbitrator’s decision will be final and binding upon the
parties and enforceable by a court of competent jurisdiction. The parties will
abide by and perform any award rendered by the arbitrator. In rendering the
award, the arbitrator shall state the reasons therefore, including (without
limitation) any computations of actual damages or offsets, if applicable.

 



--------------------------------------------------------------------------------



 



                    (g) Fees and Costs. In the event of arbitration under the
terms of this Agreement, the fees charged by JAMS or other arbitration
administrator and the arbitrator shall be borne by the parties as determined by
the arbitrator, except for any initial registration fee, which the parties shall
bear equally. Otherwise, the parties shall each bear their own costs, expenses
and attorneys’ fees incurred in arbitration; provided, however, that the
prevailing party shall be entitled to recover and have awarded its attorneys’
fees, court costs, arbitration expenses, and its portion of the fees and costs
charged by JAMS or other arbitration administrator, regardless of which party
initiated the proceedings, in addition to any other relief to which it may be
entitled. The Executive may, but is not required to, be represented by counsel
in arbitration.
                    (h) Limited Scope. The following are excluded from binding
arbitration under this Agreement: claims for workers’ compensation benefits or
unemployment benefits; replevin; and claims for which a binding arbitration
agreement is invalid as a matter of law.
               6.3 Injunctive Relief. The parties hereto may seek injunctive
relief in arbitration; provided, however, that as an exception to the
arbitration agreement set forth in Section 6.2 hereof, the parties, in addition
to all other available remedies, shall each have the right to initiate an action
in any court of competent jurisdiction in order to request injunctive or other
equitable relief regarding the terms of Sections 5 or 6.2 hereof. The exclusive
venue of any such proceeding shall be in the Agreed Venue. The parties agree
(a) to submit to the jurisdiction of any competent court in the Agreed Venue,
(b) to waive any and all defenses the Executive may have on the grounds of lack
of jurisdiction of such court and (c) that neither party shall be required to
post any bond, undertaking or other financial deposit or guarantee in seeking or
obtaining such equitable relief. Evidence adduced in any such proceeding for an
injunction may be used in arbitration as well. The existence of this right shall
not preclude or otherwise limit the applicability or exercise of any other
rights and remedies that a party hereto may have at law or in equity.
               6.4 Settlement of Existing Rights. In exchange for the other
terms of this Agreement, the Executive acknowledges and agrees that: (a) the
Executive’s entry into this Agreement is a condition of employment and/or
continued employment with the Company, as applicable; (b) except as otherwise
provided herein, this Agreement will replace any existing employment agreement
between the parties and thereby act as a novation, if applicable; (c) the
Executive is being provided with access to Confidential Information, including,
without limitation, proprietary trade secrets of one or more Company Parties, to
which the Executive has not previously had access; (d) all Company inventions
and intellectual property developed by the Executive during any past employment
with the Company and all goodwill developed with the Company’s clients,
customers and other business contacts by the Executive during any past
employment with Company, as applicable, is the exclusive property of the
Company; and (e) all Confidential Information and/or specialized training
accessed, created, received or utilized by the Executive during any past
employment with Company, as applicable, will be subject to the restrictions on
Confidential Information described in this Agreement, whether previously so
agreed or not.
               6.5 Entire Agreement; Waiver. This Agreement contains the entire
agreement between the Executive and the Company with respect to the subject
matter hereof, and supersedes any and all prior understandings or agreements,
whether written or oral. No modification or addition hereto or waiver or
cancellation of any provision hereof shall be valid except by a writing signed
by the party to be charged therewith. No delay on the part of any party to this
Agreement in exercising any right or privilege provided hereunder or by law
shall impair, prejudice or constitute a waiver of such right or privilege.

 



--------------------------------------------------------------------------------



 



               6.6 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to principles of conflict of laws.
               6.7 Successors and Assigns; Binding Agreement. The rights and
obligations of the parties under this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, personal representatives,
successors and permitted assigns. This Agreement is a personal contract, and,
except as specifically set forth herein, the rights and interests of the
Executive herein may not be sold, transferred, assigned, pledged or hypothecated
by any party without the prior written consent of the others. As used herein,
the term “successor” as it relates to the Company, shall include, but not be
limited to, any successor by way of merger, consolidation or sale of all or
substantially all of such Person’s assets or equity interests.
               6.8 Representation by Counsel; Independent Judgment. Each of the
parties hereto acknowledges that (a) it or the Executive has read this Agreement
in its entirety and understands all of its terms and conditions, (b) it or the
Executive has had the opportunity to consult with any individuals of its or the
Executive’s choice regarding its or the Executive’s agreement to the provisions
contained herein, including legal counsel of its or the Executive’s choice, and
any decision not to was the Executive’s or its alone and (c) it or the Executive
is entering into this Agreement of its or the Executive’s own free will, without
coercion from any source, based upon its or the Executive’s own independent
judgment.
               6.9 Interpretation. The parties and their respective legal
counsel actively participated in the negotiation and drafting of this Agreement,
and in the event of any ambiguity or mistake herein, or any dispute among the
parties with respect to the provisions hereto, no provision of this Agreement
shall be construed unfavorably against any of the parties on the ground that the
Executive, it, or the Executive’s or its counsel was the drafter thereof.
               6.10 Survival. The provisions of Sections 4.3(e), 5 and 6 hereof
shall survive the termination of this Agreement.
               6.11 Notices. All notices and communications hereunder shall be
in writing and shall be deemed properly given and effective when received, if
sent by facsimile or telecopy, or by postage prepaid by registered or certified
mail, return receipt requested, or by other delivery service which provides
evidence of delivery, as follows:
If to the Company, to:
General Nutrition Centers, Inc.
300 Sixth Avenue
Pittsburgh, PA 15222
Attention: Chief Legal Officer
 
If to the Executive, to:
Michael M. Nuzzo
at the most recent address of the
Executive on file with the Company
or to such other address as one party may provide in writing to the other party
from time to time.

 



--------------------------------------------------------------------------------



 



               6.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Facsimile transmission of
any signed original document or retransmission of any signed facsimile
transmission will be deemed the same as delivery of an original. At the request
of any party, the parties will confirm facsimile transmission by signing a
duplicate original document.
               6.13 Captions. Paragraph headings are for convenience only and
shall not be considered a part of this Agreement.
               6.14 No Third Party Beneficiary Rights. Except as otherwise
provided in this Agreement, no entity shall have any right to enforce any
provision of this Agreement, even if indirectly benefited by it.
               6.15 Withholding. Any payments provided for hereunder shall be
paid net of any applicable withholding required under Federal, state or local
law and any additional withholding to which Executive has agreed.
               6.16 Section 409A of the Code.
                    (a) Although the Company does not guarantee to the Executive
any particular tax treatment relating to the payments and benefits under this
Agreement, it is intended that such payments and benefits be exempt from, or
comply with Section 409A of Code and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”), and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A.
                    (b) A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”
                    (c) With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit; (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided, that the
foregoing clause (iii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; and (iv) such payments shall be made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred.

 



--------------------------------------------------------------------------------



 



                    (d) Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within ten (10) days following the date of termination”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.
                    (e) If under this Agreement, an amount is to be paid in two
or more installments, for purposes of Code Section 409A, each installment shall
be treated as a separate payment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have duly executed this Agreement,
intending it as a document under seal, to be effective for all purposes as of
the Effective Date.

              WITNESS/ ATTEST:     GENERAL NUTRITION CENTERS, INC.
    /s/ Chris Eck     By:  /s/ Gerald J. Stubenhofer, Jr.             Name:  
Gerald J. Stubenhofer, Jr.            Title:   Sr. VP, Chief Legal Officer     
      EXECUTIVE
    /s/ Debra K. Brandt       /s/ Michael M. Nuzzo             Name:   Michael
M. Nuzzo             

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Definition of Change of Control
     For purposes of this Agreement, a “Change of Control” means, and shall be
deemed to have occurred upon the occurrence of, any one of the following events:
     (i) the acquisition (including any acquisition through purchase,
reorganization, merger, consolidation or similar transaction) in one or more
transactions by any individual, entity (including any employee benefit plan or
any trust for an employee benefit plan) or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (for purposes of this
definition only, a “Person”), other than any acquisition by any Permitted Holder
or any of its Related Parties or a Permitted Group, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of shares
or other securities (as defined in Section 3(a)(10) of the Exchange Act)
representing 50% or more of either (1) the Common Stock or (2) the combined
voting power of the securities of GNC entitled to vote generally in the election
of directors of the GNC Board (the “GNC Voting Securities”), in each case
calculated on a fully diluted basis after giving effect to such acquisition;
provided, however, that none of the following acquisitions shall constitute a
Change of Control as defined in this clause (i): (A) any acquisition by any
Person or group of Persons consisting solely of stockholders of GNC on the
Effective Date, (B) any acquisition so long as such acquisition does not result
in any Person (other than any stockholder or stockholders of GNC on the
Effective Date), beneficially owning shares or securities representing 50% or
more of either the Common Stock or GNC Voting Securities, (C) any acquisition,
after which the Permitted Holders or their Related Parties have the right or
ability by voting power, contract or otherwise to elect or designate for
election a majority of the GNC Board; or
     (ii) any election has occurred of Persons to the GNC Board that causes
two-thirds of the GNC Board to consist of Persons other than (A) Persons who
were members of the GNC Board on the Effective Date and (B) Persons who were
nominated for elections as members of the GNC Board at a time when two-thirds of
the GNC Board consisted of Persons who were members of the GNC Board on the
Effective Date; provided, however, that any Person nominated for election by a
GNC Board at least two-thirds of whom constituted Persons described in clauses
(A) or (B) or by Persons who were themselves nominated by such GNC Board shall,
for this purpose, be deemed to have been nominated by a GNC Board composed of
Persons described in clause (A); or
     (iii) approval by the stockholders of GNC of (A) a complete liquidation or
dissolution of GNC or the Company or (B) the sale or other disposition (other
than a merger or consolidation) of all or substantially all of the assets of GNC
and its subsidiaries, taken as a whole, to any Person other than a Permitted
Holder or a Related Party of a Permitted Holder; or
     (iv) the Company ceases to be a direct or indirect wholly owned subsidiary
of GNC.
     For purposes of this definition, the following terms shall have the
following meanings:
          (1) “Ares” means Ares Corporate Opportunities Fund II, L.P.

 



--------------------------------------------------------------------------------



 



          (2) “GNC Board” means the Board of Directors of GNC.
          (3) “OTPP” means Ontario Teachers’ Pension Plan Board.
          (4) “Permitted Group” means any group of investors that is deemed to
be a “person” (as that term is used in Section 13(d) of the Exchange Act) at any
time prior to GNC’ initial public offering of common stock, solely by virtue of
the Stockholders Agreement by and among GNC, Ares, OTPP, the Executive, and the
other parties thereto, as the same may be amended, modified or supplemented from
time to time.
          (5) “Permitted Holder” means Ares, Ares Management, Inc., Ares
Management LLC and OTPP.
          (6) “Related Party” means:
               (x) any controlling equityholder, managing general partner or
majority-owned subsidiary, of any Permitted Holder;
               (y) any trust, corporation, partnership, limited liability
company or other entity, the beneficiaries, stockholders, partners, members,
owners or Persons beneficially holding an 80% or more controlling interest of
which consist of any one or more Permitted Holders and/or such other Persons
referred to in the immediately preceding clause (x); or
               (z) any investment fund or similar entity managed by any one or
more Permitted Holders and/or such other Persons referred to in the immediately
preceding clause (x) or (y).
     Notwithstanding anything to the contrary in this Exhibit A, the definition
of Change of Control shall be interpreted consistently with the definition of
“Change of Control” contained in Section 409A of the Code and regulations and
guidance issued by the Internal Revenue Service under Section 409A of the Code,
including IRS Notice 2005-1 in any instance in which amounts are paid under this
Agreement and such amounts are treated as deferred compensation under
Section 409A of the Code.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Fringe Benefits
     1. Health insurance in accordance with the Company’s health insurance plan
or program in effect from time to time (with eligibility beginning on the first
of the month following 30 days of employment).
     2. Prescription drug coverage in accordance with the Company’s health
insurance plan or program, or separate prescription drug coverage plan or
program, in effect from time to time (with eligibility beginning on the first of
the month following 30 days of employment).
     3. Dental insurance in accordance with the Company’s dental insurance plan
or program in effect from time to time (with eligibility beginning on the first
of the month following 30 days of employment).
     4. Long-term disability insurance in accordance with the Company’s
long-term disability insurance plan or program in effect from time to time (with
eligibility beginning on the first of the month following 30 days of
employment).
     5. Short-term disability insurance in accordance with the Company’s
short-term insurance plan or program in effect from time to time (with
eligibility beginning on the first of the month following 30 days of
employment).
     6. Life insurance coverage in amount equal to one (1) times Base Salary
(with eligibility beginning on the first of the month following 30 days of
employment).
     7. Automobile allowance in an annual amount equal to $6,500, which shall be
paid in 26 equal bi-weekly installments each year in accordance with the
Company’s normal payroll practices and procedures in effect from time to time.
     8. Professional Assistance with an annual value in an amount equal to
$7,500, which shall be paid in 26 equal bi-weekly installments each year in
accordance with the Company’s normal payroll practices and procedures in effect
from time to time.
     9. A supplemental retirement allowance in an annual amount equal to
$10,000, which shall be paid in 26 equal bi-weekly installments each year in
accordance with the Company’s normal payroll practices and procedures in effect
from time to time.
     10. A financial planning and tax preparation allowance in an amount equal
to $5,000 per year, which shall be paid in 26 equal bi-weekly installments each
year in accordance with the Company’s normal payroll practices and procedures in
effect from time to time.
     11. A downtown Pittsburgh parking lease with an annual value in an amount
equal to $3,300.

 